                               Case 2:19-cv-02051-RFB-BNW Document 5 Filed 12/20/19 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                  UNITED STATES DISTRICT COURT

                        9                                         DISTRICT OF NEVADA

                      10

                      11        CORY ANTFLICK,                                    Case No. 2:19-cv-02051-RFB-BNW

                      12                           Plaintiff,                     DEFENDANT EXPERIAN INFORMATION
                                                                                  SOLUTIONS, INC. AND PLAINTIFF’S
                      13               v.                                         STIPULATION TO EXTEND TIME TO
                      14        EQUIFAX INFORMATION SERVICES                      ANSWER COMPLAINT
                                LLC; EXPERIAN INFORMATION
                      15        SOLUTIONS, INC.; TRANS UNION, LLC;                (FIRST REQUEST)
                                WELLS FARGO BANK, NA,
                      16                                                          Complaint filed: November 27, 2019
                                                   Defendants.
                      17

                      18

                      19              Defendant Experian Information Solutions, Inc. (“Experian”) and Plaintiff Cory Antflick
                      20       (“Plaintiff”), by and through their respective counsel of record, hereby submit this stipulation to
                      21       extend the time for Experian to respond to Plaintiff’s Complaint (ECF No. 1) pursuant to LR IA
                      22       6-1.
                      23              Plaintiff filed his Complaint on November 27, 2019. (ECF No. 1). The current deadline
                      24       for Experian to respond to the Complaint is December 26, 2019. Plaintiff and Experian stipulate
                      25       and agree that Experian shall have until January 15, 2020 to file its responsive pleading.
                      26              This is Experian’s first request for an extension of time to respond to the Complaint and is
                      27       not intended to cause any delay or prejudice any party, but due to Experian’s counsel’s previously
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:19-cv-02051-RFB-BNW Document 5 Filed 12/20/19 Page 2 of 2



                         1     scheduled holiday plans.
                         2      IT IS SO STIPULATED.

                         3
                                DATED this 20th day of December 2019.       NAYLOR & BRASTER
                         4

                         5
                                                                            By: /s/ Jennifer L. Braster
                         6                                                      Jennifer L. Braster (NBN 9982)
                                                                                Andrew J. Sharples (NBN 12866)
                         7                                                      1050 Indigo Drive, Suite 200
                                                                                Las Vegas, NV 89145
                         8                                                      jbraster@nblawnv.com
                                                                                asharples@nblawnv.com
                         9                                                      (702) 420-7000
                      10                                                         Attorneys for Defendant
                                                                                 Experian Information Solutions, Inc.
                      11
                                DATED this 20th day of December 2019.       HAINES & KRIEGER, LLC
                      12

                      13
                                                                            By: /s/ David H. Krieger
                      14                                                        David H. Krieger (NBN 9086)
                                                                                8985 S. Eastern Avenue, Suite 350
                      15                                                        Las Vegas, NV 89123
                                                                                dkrieger@hainesandkrieger.com
                      16                                                        (702) 880-5554

                      17                                                         Attorneys for Plaintiff Cory Antflick

                      18
                                IT IS SO ORDERED.
                      19
                                Dated this 23
                                           __ day of December 2019.
                      20                                                    UNITED STATES MAGISTRATE JUDGE
                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                    2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
